Citation Nr: 1204226	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-07 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for open angle glaucoma (glaucoma), to include as secondary to service-connected diabetes mellitus type 2 (diabetes).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1953 to June 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A hearing before the undersigned Veterans Law Judge was held at the RO in March 2011.  The hearing transcript has been associated with the claims file.


FINDING OF FACT

Glaucoma did not onset in service, is not causally related to service, and was not caused or aggravated by the service-connected diabetes.  


CONCLUSION OF LAW

The criteria for service connection of glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in June 2007.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an examination, obtained probative medical opinions as to the etiology of the glaucoma, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service treatment and examination records, to include the February 1973 retirement examination record, reflect no histories or findings suggestive of glaucoma.  The Board acknowledges that an August 1961 treatment record reflects a two month history of severe headaches and seeing dots in front of eyes and a September 1964 treatment record reflects a history of eye pain.  Examinations respectively revealed tension headaches and traumatic conjunctivitis, however.  Based on the diagnoses and the absence of subsequent complaints related to the eyes, the Board finds the service treatment records do not suggest the existence of a chronic eye disorder.   

A November 2001 VA eye clinic record reflects the Veteran's negative history as to glaucoma.  Examination did not result in a diagnosis of glaucoma.  

A May 2006 VA eye clinic record reflects a finding of "glaucoma suspect secondary to cd [cup to disc] ratio."     However, a July 2006 eye clinic record reveals that the examining optometrist determined that physiologically high c/d ratios may be normal for the Veteran.  

An April 2007 private eye treatment record indicates that the Veteran would undergo a work-up for glaucoma.  He was diagnosed with glaucoma in June 2007.  Subsequent medical records reflect assessments of glaucoma.  See generally Esters treatment records.  

An October 2007 VA examination record reflects findings of glaucoma suspect due to large c/d.  The examiner stated that this was less significant due to the large optic nerve head.  The examiner added that the Veteran also had a very thin central cornea which leads to an underestimation of intraocular pressure.  The examiner noted that a June 2007 testing revealed a borderline visual field defect in the right eye and normal left eye.  However, visual field was normal in the right eye and borderline defect in the left eye on the date of examination; thus, he found the testing was not very reliable.  The examiner indicated that the Veteran was a glaucoma suspect on the basis of large c/d but normal intraocular pressures and normal visual fields.  The examiner added that the Veteran did not have glaucoma.   

A February 2010 VA examination record reflects the Veteran's history of being glaucoma suspect since 2001 and officially diagnosed since 2007.  Examination revealed glaucoma.  The examiner stated that there was no direct correlation that diabetes caused glaucoma, explaining that the risk factors for glaucoma included age, race, and family history.  

In March 2011, the Veteran submitted a copy of an article which indicates that the most common eye problems in diabetics include glaucoma.  Additionally, at the March 2011 hearing, the Veteran's representative stated that a VA training letter lists glaucoma as a complication of diabetes and that the National Institute of Health has determined that people with diabetes suffer greater incidents of chronic open angle glaucoma.  

Due to the discrepancy between the studies reported by the Veteran's representative and the VA examiner's opinion, the Board obtained an opinion from a Veterans Health Administration (VHA) specialist as to whether the Veteran's glaucoma was caused or aggravated by his diabetes.  In a September 2011 opinion, the specialist reported that there was a "clear causation between diabetes and neovascular glaucoma exists," which the Veteran did not have.  The specialist indicated that the Veteran had open angle glaucoma, which was diagnosed and treated based on a combination of risk factors, including age, family history, elevated intraocular pressure, thin corneas, large optic cup to disc ratio, and visual field changes.  The specialist reported that according to the available records, the Veteran was diagnosed based on borderline elevated intraocular pressures and possibly enlarged cup to disc ratios.  The specialist noted that the Veteran had not suffered any visual loss as a result of the glaucoma.  The specialist reported that much has been written about the link between hypertension, diabetes mellitus type 2, smoking, obesity, high cholesterol and open angle glaucoma.  He indicated that several studies have shown that open angle glaucoma is associated with diabetes, meaning they are seen in the same patients and that patients with diabetes are more likely to have open angle glaucoma.  However, he noted that several other studies, with different criteria for the diagnosis of open angle glaucoma, have found no increased risk of open angle glaucoma in patients with diabetes and that there has been an opinion piece suggesting that diabetes is protective against open angle glaucoma.  Given this information, the specialist determined it would "seem unlikely that the [Veteran's] diabetes was the cause of his open angle glaucoma."  In addition, the specialist found it unlikely that the open angle glaucoma was exacerbated by diabetes.  An addendum opinion was provided by two specialists in October 2011.  The specialists stated that it was unlikely that the Veteran's glaucoma was aggravated by diabetes.  

After review of the evidence, the Board finds that service connection is not warranted as the evidence does not suggest that the currently diagnosed glaucoma began in service or is related to service or a service-connected disability.   Initially, the Board notes that the evidence does not suggest that glaucoma had its onset in service or existed continuously since service.  The service treatment and examination records do not suggest the existence of glaucoma, and the initial evidence suggestive of glaucoma dates more than 33 years after the Veteran's separation from service (and even the Veteran's uncorroborated history places the earliest possible onset at 28 years after separation).  The long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, although the Veteran is competent to report the existence of symptoms suggestive of glaucoma from service to the present, he has not done so.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

The record also does not contain any probative evidence linking the Veteran's glaucoma to service or a service-connected disability.  The Board acknowledges that the Veteran has submitted evidence suggesting a possible correlation between open angle glaucoma and diabetes.  Based on this information, the Board sought expert medical opinion specific to the Veteran's case.  As discussed above, the medical opinion found no association between the Veteran's service-connected diabetes and his glaucoma.  That is, there is no medical evidence that the Veteran's glaucoma was caused or aggravated by his diabetes; however, there is probative evidence of no such link.

In sum, based on the absence of probative evidence of an in-service onset of glaucoma, the length of time between service separation and the earliest evidence of glaucoma, and the probative medical opinion that is not suggestive of a link (either through causation or aggravation) between the Veteran's glaucoma and diabetes, the Board finds the preponderance of the evidence indicates that service connection is not warranted for glaucoma.  Thus, the claim must be denied.  


ORDER

Service connection for glaucoma is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


